    Case: 1:15-cv-02923 Document #: 318 Filed: 09/17/20 Page 1 of 2 PageID #:7192
    Case: 19-2808    Document: 00713683422           Filed: 09/17/2020   Pages: 2



      UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                         Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                               Phone: (312) 435-5850
             Chicago, Illinois 60604                                     www.ca7.uscourts.gov




                                         NOTICE OF ISSUANCE OF MANDATE
 September 17, 2020


To:            Thomas G. Bruton
               UNITED STATES DISTRICT COURT
               Northern District of Illinois
               Chicago , IL 60604-0000



                                         RON MORRIS,
                                         Plaintiff - Appellee

 No. 19-2808                             v.

                                         BNSF RAILWAY COMPANY,
                                         Defendant - Appellant

                                         RON MORRIS,
                                         Plaintiff - Appellant

 No. 19-2913                             v.

                                         BNSF RAILWAY COMPANY,
                                         Defendant - Appellee

  Originating Case Information:

 District Court No: 1:15-cv-02923
 Northern District of Illinois, Eastern Division
 District Judge Matthew F. Kennelly

  Originating Case Information:

 District Court No: 1:15-cv-02923
 Northern District of Illinois, Eastern Division
 Court Reporter Joseph Rickhoff
   Case: 1:15-cv-02923 Document #: 318 Filed: 09/17/20 Page 2 of 2 PageID #:7193
   Case: 19-2808    Document: 00713683422           Filed: 09/17/2020   Pages: 2



 District Judge Matthew F. Kennelly
 Court Reporter Carolyn Cox
 Clerk/Agency Rep Thomas G. Bruton


Herewith is the mandate of this court in this appeal, along with the Bill of Costs, if any. A
certified copy of the opinion/order of the court and judgment, if any, and any direction as to
costs shall constitute the mandate.


  AMOUNT OF BILL OF COSTS (do not
                                                     544.50
 include the $):



 DATE OF MANDATE OR AGENCY
                                                     09/17/2020
 CLOSING LETTER ISSUANCE:



 RECORD ON APPEAL STATUS:                            No record to be returned




NOTE TO COUNSEL:
If any physical and large documentary exhibits have been filed in the above-entitled cause, they are
to be withdrawn ten (10) days from the date of this notice. Exhibits not withdrawn during this
period will be disposed of.

Please acknowledge receipt of these documents on the enclosed copy of this notice.

                           -----------------------------------




 Received above mandate and record, if any, from the Clerk, U.S. Court of Appeals for the
 Seventh Circuit.

 Date:                                               Received by:


 _________________________                           ____________________________________




 form name: c7_Mandate(form ID: 135)
